Name: Council Regulation (EU) 2019/440 of 29 November 2018 on the allocation of fishing opportunities under the Sustainable Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco and the Implementation Protocol thereto
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: nan

 20.3.2019 EN Official Journal of the European Union L 77/1 COUNCIL REGULATION (EU) 2019/440 of 29 November 2018 on the allocation of fishing opportunities under the Sustainable Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco and the Implementation Protocol thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On behalf of the Union, the Commission negotiated a new Sustainable Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco (the Fisheries Agreement) as well as a new Implementation Protocol thereto and the Exchange of Letters accompanying the Fisheries Agreement. (2) In accordance with Council Decision (EU) 2018/2068 (1), the Fisheries Agreement, the Implementation Protocol thereto and the Exchange of Letters accompanying the Fisheries Agreement were signed on 14 January 2019, subject to their conclusion at a later date. (3) The Implementation Protocol to the Fisheries Agreement covers a period of four years as from the date of its application, as defined in Article 16 thereof. (4) The fishing opportunities should be allocated among the Member States for the full duration of application of the Implementation Protocol to the Fisheries Agreement. (5) This Regulation should apply from the date of application of the Implementation Protocol to the Fisheries Agreement, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities established pursuant to the Implementation Protocol to the Sustainable Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco (the Fisheries Agreement) shall be allocated among the Member States as follows: Fishing category Type of vessel Member State Licences or quota Small-scale fishing in the north, pelagic species Seiners < 150 gross tonnage (GT) Spain 22 Small-scale fishing in the north Bottom longliners < 40 GT Spain 25 Portugal 7 Bottom longliners  ¥ 40 GT < 150 GT Portugal 3 Small-scale fishing in the south Pole-lines < 150 GT per vessel Total  ¤ 800 GT Spain 10 Demersal fishing Bottom longliners  ¤ 150 GT Spain 7 Portugal 4 Trawlers  ¤ 750 GT Total  ¤ 3 000 GT Spain 5 Italy 0 Tuna fishing Pole-and-line vessels Spain 23 France 4 Industrial fishing for pelagic species 85 000 tonnes (t) in the first year 90 000 t in the second year 100 000 t in the third year and in the fourth year Distribution of vessels authorised to fish: 10 vessels  ¥ 3 000 GT and < 7 765 GT 4 vessels  ¥ 150 and < 3 000 GT 4 vessels < 150 GT Year 1: 85 000 t Germany 6 871,2 t Lithuania 21 986,3 t Latvia 12 367,5 t Netherlands 26 102,4 t Ireland 3 099,3 t Poland 4 807,8 t United Kingdom 4 807,8 t Spain 496,2 t Portugal 1 652,2 t France 2 809,3 t Year 2: 90 000 t Germany 7 275,4 t Lithuania 23 279,6 t Latvia 13 095,0 t Netherlands 27 637,9 t Ireland 3 281,6 t Poland 5 090,6 t United Kingdom 5 090,6 t Spain 525,4 t Portugal 1 749,4 t France 2 974,5 t Years 3 and 4: 100 000 t each year Germany 8 083,8 t Lithuania 25 866,3 t Latvia 14 550,0 t Netherlands 30 708,8 t Ireland 3 646,3 t Poland 5 656,3 t United Kingdom 5 656,3 t Spain 583,8 t Portugal 1 943,8 t France 3 305,0 t 2. Regulation (EU) 2017/2403 of the European Parliament and of the Council (2) shall apply without prejudice to the Fisheries Agreement, to the Implementation Protocol thereto and to the Exchange of Letters accompanying the Fisheries Agreement. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the date of application of the Implementation Protocol to the Fisheries Agreement. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2018. For the Council The President M. SCHRAMBÃ CK (1) Council Decision (EU) 2018/2068 of 29 November 2018 on the signing, on behalf of the Union, of the Sustainable Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco, the Implementation Protocol thereto and the exchange of letters accompanying the Agreement (OJ L 331, 28.12.2018, p. 1). (2) Regulation (EU) 2017/2403 of the European Parliament and of the Council of 12 December 2017 on the sustainable management of external fishing fleets, and repealing Council Regulation (EC) No 1006/2008 (OJ L 347, 28.12.2017, p. 81).